IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


JEDAK CORPORATION D/B/A RAZZLE'S,

             Appellant,

 v.                                                 Case No. 5D16-3777

SEABREEZE OFFICE ASSOCIATES, LLC
AND NEIL HUNTER,

             Appellees.

________________________________/

Opinion filed April 13, 2018

Appeal from the Circuit Court
for Volusia County,
Dennis Craig, Judge.

Cynthia B. Beissel, and F. Bradley Hassell,
of Hassell-Legal, P.A., Daytona Beach, for
Appellant.

Thomas A. Valdez, of Quintairos, Prieto,
Wood & Boyer, P.A., Tampa, and Michael
J. Reilly and Gabriel Dobrin, of Law Offices
of James W. Kehoe, Fort Lauderdale, for
Appellee, Seabreeze Office Associates,
LLC.

No Appearance for Other Appellee.


PER CURIAM.

      In this action arising from a written commercial lease agreement, Appellee,

Seabreeze Office Associates, LLC (“Landlord”), obtained summary judgment for
damages arising from the breach of contractual provisions requiring that Appellant, Jedak

Corporation d/b/a Razzle’s (“Tenant”), indemnify and provide insurance coverage to

protect Landlord from losses arising from Tenant’s occupancy of the premises. Although

Tenant raises numerous issues on appeal, we need only address one, which we conclude

is dispositive of this dispute. Because Landlord did not incur any damages that were

caused by the breach of these particular lease provisions, the lower court erred in granting

summary judgment in favor of Landlord and in denying summary judgment in favor of

Tenant. Accordingly, we reverse and remand this cause with directions that summary

judgment be entered in favor of Tenant. See Cas. Indem. Exch. v. Penrod Bros., 632 So.
2d 1046, 1047 (Fla. 3d DCA 1993) (where landlord’s insurer fully covers loss, landlord

suffers no compensable damages arising from tenant’s breach of contract). 1

       REVERSED AND REMANDED.


COHEN, C.J., PALMER and TORPY, JJ., concur.




       1   Landlord’s insurer was not a party to this case.


                                               2